DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/10/2022.	
3.	Claims 1, 3-14, 19-20 are pending. Claims 1, 3-14, 19-20 are under examination on the merits. Claims 1. 3-14, 19-20 are amended. Claims 2, 15-18, 21-22 are cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Michael Hussey on 05/09/2022 to amend claims 3-10, and 19. All the claims renumbered accordingly. 

The application has been amended as follows:
5.1	 Claims 1, 3-14, 19-20 (Pages 1-4/4, marked as Page 2 of 11 to Page 5 of 11, claims dated 03/10/2022) have been replaced by –
	1.	A marking composition comprising an infrared-absorbing particulate component and a carbon derivative, wherein the marking composition comprises a finely dispersed particulate mixture of the infrared-absorbing particulate component and the carbon derivative, wherein the characteristic value of the particle size d50 of the infrared-absorbing particulate component in the particulate mixture is 500 nm or less, wherein the weight ratio of the infrared-absorbing particulate component to the carbon derivative is in the range of approximately 100:1 to approximately 10,000:1, wherein the composition in the form of a fluid mass comprises a solid material portion of the infrared-absorbing particulate component of approximately 0.05 to approximately 1 weight-%, and wherein the marking composition exhibits a synergistic emission in the infrared range as a result of the combination of the infrared-adsorbing particulate component and the carbon derivative.

	2.	Cancelled. 

	3.	The marking composition of claim 1, wherein the infrared-absorbing particulate component is an inorganic material.

	4.	The marking composition of claim 1 or 3, wherein the infrared-absorbing particulate component contains a tin oxide doped with indium, antimony or fluorine.

	5.	The marking composition of claim 1, 3, or 4, wherein the carbon derivate is selected from the group consisting of soot, graphite, fullerenes, graphenes, and carbon nanotubes, their derivatives, and their components thereof.

	6.	The marking composition of any of claims 1 and 3 to 5, wherein the weight ratio of the infrared-absorbing particulate component to the carbon derivative is approximately 100:1 to approximately 2,000:1.

	7.	The marking composition of any of claims 1 and 3 to 6, wherein the characteristic value of the particle size d50 of the infrared-absorbing particulate component in the particulate mixture is approximately 100 nm or less.

	8.	The marking composition of any of claims 1 and 3 to 7, wherein the carbon derivative is present in the form of nanoparticles that extend in at least one direction by approximately 100 nm or less.

	9.	marking composition of any of claims 1 and 3 to 8, wherein the composition contains a liquid component and is formulated as a paste or as a fluid mass with a viscosity of approximately 25 mPa-s or less at room temperature.

	10.	The marking composition of claim 9, wherein the composition in the form of a fluid mass has a solid material portion of the infrared-absorbing particulate component of approximately 0.05 to approximately 1 weight-%.
	11.	The marking composition of claim 9 or 10, wherein the liquid component has a monomeric, oligomeric and/or a polymeric organic component, wherein the concentration of the organic component is approximately 0.5 to approximately 30 weight-%.

	12.	The marking composition of any of claims 9 to 11, wherein the organic component is a compound with a molecular weight of approximately 300 to approximately 15,000 g/mol.

	13.	The marking composition of any of claims 9 to 12, wherein the liquid component comprises one or more polymers and/or copolymers selected from the group consisting of the polymer classes of polyethers, polyvinyl alcohols, polyacrylates, polystyrenes, polyurethanes, polyvinyl caprolactams, cellulose, and polyvinyl pyrrolidones.

	14.	The marking composition of any of claims 9 to 13, wherein the composition additionally comprises approximately 0.001 to approximately 5 weight-% of a wetting, dispersing, and/or leveling additive.

	15.	Cancelled. 
	16.	Cancelled. 
	17.	Cancelled. 
	18.	Cancelled.

	19.	A solid material composition comprising the marking composition of any of claims 1 and 3 to 8, and a matrix material, wherein the matrix material is selected from the group consisting of organic and inorganic solid materials.

	20.	The solid material composition of claim 19, wherein the weight ratio of the marking composition is between approximately 0.1 and approximately 30 weight-%.

	21.	Cancelled. 
	22.	Cancelled. –


Allowable Subject Matter
6.	Claims 1, 3-14, 19-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Joel S. Douglas (US Pub. No. 2005/0156318 A1, hereinafter “”318”).
“318 teaches a security mark in the form of a security code, applied to a security card or product label (i.e. on a surface), wherein the security code is formed in a pattern to represent encoded identification information, and can be used in packaging applications such as tamper proof seals or package identifications to assist manufacturers in identifying their products. The security marking is comprised of a conductive ink or coating layer, wherein the ink or coating layer comprising a single wall or multi wall carbon nanotube sized to be less than 3.5nm and greater than 0.1nm in outer dimension size, and further comprises an additional conductive dispersion of antimony tin oxide, tin-indium oxide or aluminum doped zinc oxide. The carbon nanotube is comprised within the security marking at an amount of 0.5 to 10% by weight of the mixture. “318 teaches that the security mark can be a binary number code, a bar code, and can be used with infrared fluorescent dyes/inks to create security features that can detected by non-contact optical reading devices. “318 does not expressly teach the weight ratio of the infrared-absorbing particulate component to the carbon derivative is in the range of about 100:1 to about 10,000:1, wherein the marking composition comprises a finely dispersed particulate mixture of the infrared-absorbing particulate component and the carbon derivative, wherein the composition in the form of fluid mass comprises a solid material portion of the infrared-absorbing particulate component of approximately 0.05 to approximately 1 weight %, and wherein the markings composition exhibit a synergistic emission in the infrared range as a result of the combination of the infrared-absorbing particulate component and the carbon derivative. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed marking composition comprising an infrared-absorbing particulate component and a carbon derivative, wherein the marking composition comprises a finely dispersed particulate mixture of the infrared-absorbing particulate component and the carbon derivative, wherein the characteristic value of the particle size d50 of the infrared-absorbing particulate component in the particulate mixture is 500 nm or less, wherein the weight ratio of the infrared-absorbing particulate component to the carbon derivative is in the range of approximately 100:1 to approximately 10,000:1, wherein the composition in the form of a fluid mass comprises a solid material portion of the infrared-absorbing particulate component of approximately 0.05 to approximately 1 weight-%, and wherein the marking composition exhibits a synergistic emission in the infrared range as a result of the combination of the infrared-adsorbing particulate component and the carbon derivative.

The embodiment provides a marking composition, by means of which better protection of goods than hitherto available can be achieved independently of the coloring of the goods. The marking composition comprises an infrared-absorbing particulate component and carbon derivative, wherein the weight ratio of infrared-absorbing component to carbon derivative is in the range of approximately 10:1 to approximately 10,000:1. Accordingly, the presently claimed invention as defined by claims 1, 3-14, 19-20 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/10/2022